Title: To James Madison from Henry Lee, 13 March 1790
From: Lee, Henry
To: Madison, James


My dear sir.
Alexa. 13th. March 90
Before I left home, Col Lee being about to depart for Congress, I wrote you by him. Since my arival here I got your letr. of the 1st. March, & have had an opportunity of reading your debates in Congress.
Your motion which underwent so much discussion & met with such a decided negative is pleasing to the landed interest in this Country, & very much disrelished by the town interest. It is substantially right indubitably, altho not consonant to the spirit of contracts between man & man. It will I suppose undergo the same fate in Congress, as all other questions will, which in any degree resist the opinions & wishes of the Northern people. This govt. which we both admired so much, will I fear prove ruinous in its operation to our native state. Nothing as I said in my letr. the other day can alleviate our sufferings but the establishment of the permanent seat near the center of territory & direct taxation.
Hav⟨ing wri⟩tten largely on politics last week I ⟨forbear to write⟩ more now on that subject. As I passed thro Dumfries yesterday poor Grayson was breathing his last. He was speechless, had been so the previous night, & before this must have paid his last debt.
Henry & yourself are named as competitors for the vacancy. But he will not (it is said) accept, & whether you will is doubtful.
I wish Mr. Henry was with you in the lower house, & in the event of your walking up stairs that he could take your place. But this is impracticable. Mr. Shorts letr. repeats what Mr. Jefferson has before communicated to me.
I am very sorry that want of a small sum of money should stop the use & improvement of a spot really necessary to the trade & convenience of the people on the potomac. Always & truely yours
Henry Lee
